         Case 1:15-cr-00606-CCB Document 147 Filed 05/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA            *
                                    *
v.                                  *         Crim. No. CCB-15-606
                                    *
JAMES WEBB, JR.                     *
                                    *
          * * * * * * * * * * * * * * * * * * * * * * * * * * *

                                 MEMORANDUM & ORDER

       Now pending is James Webb, Jr.’s motion seeking reconsideration of this court’s decision

to deny his request for compassionate release. (ECF 145). The motion for reconsideration and

Webb’s related correspondence (ECF 146) have been reviewed.

       The court’s denial of Webb’s initial motion recognized the risk the coronavirus presented

to him and indeed considered that risk an “extraordinary and compelling reason” for release. The

applicable § 3553(a) factors, however, did not weigh in favor of release, (see ECF 142), and

nothing presented by Webb in his filing changes that balance. Webb now argues that the court

should reduce his sentence not to time-served, but to a term of years within Webb’s initial guideline

range of 87 to 108 months, before the 120-month mandatory minimum was applied, citing United

States v. Braxton, No. CR JKB-09-478, 2020 WL 4748536, at *5 (D. Md. Aug. 17, 2020). Braxton

involved unusual circumstances much different than those presented here. In that case, the court

initially imposed a 138-month sentence for the possession of intent to distribute more than one

kilogram of heroin. Id. at *1. Braxton appealed, and the Fourth Circuit vacated his guilty plea.

Following remand, the government filed a notice of enhanced sentence pursuant to 21 U.S.C.

§ 851. Braxton proceeded to trial and was found guilty. Because of the § 851 enhancement, the

court was required to impose a mandatory minimum of 240 months at Braxton’s sentencing, even

though such sentence was nearly twice the court’s initial sentence and the court believed it to be

                                                 1
         Case 1:15-cr-00606-CCB Document 147 Filed 05/07/21 Page 2 of 2



longer than necessary to serve the interests of justice. Id. On Braxton’s motion for compassionate

release, the court did not agree with Braxton that his immediate release was appropriate under the

§ 3553(a) factors but, recognizing the “highly unusual procedural history wherein [the court’s

earlier] proportionate sentence was vacated and a much longer mandatory minimum sentence

imposed,” the motion “freed the court from the restrictive mandatory minimum” and the court

exercised its discretion to reduce Braxton’s sentence to a total of 168 months. Id. at *5. Here,

Webb’s guideline range was only slightly lower than the 120 months the court was required to

impose, and the court remains of the view that the sentence imposed adequately reflects the

seriousness of the offense, promotes respect for the law, and affords adequate deterrence. See §

3553(a)(2)(A)–(B).

       In summary, while the court is sympathetic to Webb’s concern that he is at risk of serious

illness related to COVID-19, he has shown no basis for reconsideration at this time. The motion

for reconsideration is Denied.

       So Ordered this 7th       day of May, 2021.



                                                     _                /S/_________________
                                                      Catherine C. Blake
                                                      United States District Judge




                                                 2
